444 F.2d 546
In the Matter of Charles E. BOWDEN, Witness Before GrandJury of the Western District of Washington, Appellant.
No. 71-1808.
United States Court of Appeals, Ninth Circuit.
June 24, 1971.

Frederick O. Frederickson (argued), of Graham, McCord, Dunn, Moen, Johnston & Rosenquist, Seattle, Wash., for appellant.
James E. Figenshaw (argued), Barbara J. Svedberg, Attys., Dept. of Justice, San Francisco, Cal., for appellee.
Before KOELSCH, HUFSTEDLER and WRIGHT, Circuit Judges.
PER CURIAM:


1
The order of the district court adjudging Charles E. Bowden guilty of civil contempt and directing his confinement, pursuant to 28 U.S.C. 1826, is affirmed.  Stewart v. United States, 440 F.2d 954 (9th Cir. 1971); Charleston v. United States, 444 F.2d 504 (9th Cir. 1971).


2
A petition for rehearing will not be entertained.  Issuance of a mandate is stayed for thirty days to enable appellant to apply for a writ of certiorari.  If timely application for such writ is filed, the stay shall remain in effect until the application is denied or, if granted, pending determination of the cause by the Supreme Court.